 

Oo co DY DA WH B&B W HB we

yo NY YY NY NY NY NY NY NR RR RR RE ee
oN KN UN BP OW NOK TO DO ON DO A SP DH LBD KS CS

 

Z

 

  
 
 

 

 

 

___ FILED WY LODGED
___ RECEIVED ___ COPY
MICHAEL BAILEY
United States Attorney JAN 2 1 2020
District of Arizona CLERK Us AQaRICT CouRT
ARIZONA
TODD M. ALLISON ay as
Arizona State Bar No. 026936 —

Assistant United States Attorney
Two Renaissance Square

40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500
Email: Todd.Allison@usdoj.gov
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, CR-18-01236-001-PHX-MTL
Plaintiff,
PLEA AGREEMENT

VS.

1. Jian Zhang,

 

Defendant.
Plaintiff, United States of America, and the defendant, Jian Zhang, hereby agree to

dispose of this matter on the following terms and conditions:
1. PLEA

The defendant will plead guilty to Count One of the First Superseding Indictment
charging the defendant with a violation of Title 18, United States Code, Section 371; Title
22, United States Code (U.S.C.), Section 2778; and Title 22, Code of Federal Regulations
(C.F.R.), Sections 121.1 and 127.1; Conspiracy to Export Defense Articles Without a
License, a Class D felony offense. The defendant admits to the forfeiture allegation in the
First Superseding Indictment (as supplemented by the Bill of Particulars filed by the United
States).
Ze MAXIMUM PENALTIES

a. A violation of 18 U.S.C. § 371; 22 U.S.C. § 2778; and 22 C.F.R. 121.1 and

127.1 is punishable by a maximum fine of $250,000.00, a maximum term of imprisonment

 
 

Oo fF YN DBD UO Se BW HO Ee

NO bP N NY WN NY NY NY NY KF YF KF YF FEF EF EOE Se
oo oN KN OU SeLUWwGaOUN er S| Cc OO TO wi STOO PROUD Sl lc

 

of 5 years, or both, and a term of supervised release of up to 3 years. A maximum term of
probation is five years.

b. According to the Sentencing Guidelines issued pursuant to the Sentencing
Reform Act of 1984, the Court shall order the defendant to:

(1) make restitution to any victim of the offense pursuant to 18 U.S.C.
§ 3663 and/or 3663A, unless the Court determines that restitution would not be
appropriate;

(2) pay a fine pursuant to 18 U.S.C. § 3572, unless the Court finds that a
fine is not appropriate;

(3) serve a term of supervised release when required by statute or when a
sentence of imprisonment of more than one year is imposed (with the understanding that
the Court may impose a term of supervised release in all other cases); and

(4) pay upon conviction a $100 special assessment for each count to
which the defendant pleads guilty pursuant to 18 U.S.C. § 3013.

c. The Court is required to consider the Sentencing Guidelines in determining
the defendant’s sentence. However, the Sentencing Guidelines are advisory, and the Court
is free to exercise its discretion to impose any reasonable sentence up to the maximum set
by statute for the crime(s) of conviction, unless there are stipulations to the contrary that
the Court accepts.

d. The defendant recognizes that pleading guilty may have consequences with
respect to defendant’s immigration status if the defendant is a recently naturalized United
States citizen or is not a citizen of the United States. Under federal law, a broad range of
crimes are removable offenses, including the offense(s) to which defendant is pleading
guilty. Although there may be exceptions, the defendant understands that the defendant’s
guilty plea and conviction for this offense make it practically inevitable and a virtual
certainty that the defendant will be removed or deported from the United States. The
defendant agrees that defendant has discussed this eventuality with defendant’s attorney.

The defendant nevertheless affirms that defendant wants to plead guilty regardless of any

-% «

 
 

oS

Nm Nw VM NO VN BP RO RD RD ee a ea ee
oN WA Bw YN KF SG oO we TI KR A BR WHY KF OS

 

immigration consequences that this plea entails, even if the consequence is the defendant’s
automatic removal from the United States.
Si AGREEMENTS REGARDING SENTENCING

a. Acceptance of Responsibility. If the defendant makes full and complete
disclosure to the U.S. Probation Office of the circumstances surrounding the defendant’s
commission of the offense, and if the defendant demonstrates an acceptance of
responsibility for this offense up to and including the time of sentencing, the United States
will recommend a two-level reduction in the applicable Sentencing Guidelines offense
level pursuant to U.S.S.G. § 3E1.1(a). Ifthe defendant has an offense level of 16 or more,
the United States will move the Court for an additional one-level reduction in the applicable
Sentencing Guidelines offense level pursuant to U.S.S.G. § 3E1.1(b)

b. Recommendation Regarding the Defendant’s Sentence. Pursuant to Fed. R.
Crim. P. 11(c)(1)(B), the United States will recommend that defendant’s sentence shall not
exceed the low end of the sentencing range as calculated under U.S.S.G. § 1B1.1(a). This
recommended sentencing cap will not change based on departures considered under
U.S.S.G. § 1B1.1(b). Nothing in this agreement shall preclude defendant from moving for
a downward departure, variance, or sentence below the cap, or the court from imposing a
sentence below the cap.

Cc. Non-Binding Recommendations. The defendant understands that

 

recommendations are not binding on the Court. The defendant further understands that the
defendant will not be permitted to withdraw the guilty plea if the Court does not follow a
recommendation.

d. Assets and Financial Responsibility. The defendant shall make a full

 

accounting of all assets in which the defendant has any legal or equitable interest. The
defendant shall not (and shall not aid or abet any other party to) sell, hide, waste, spend, or
transfer any such assets or property before sentencing, without the prior approval of the
United States (provided, however, that no prior approval will be required for routine, day-

to-day expenditures). The defendant also expressly authorizes the United States Attorney’s

2H.

 
oOo eA DD wo FSF} WY YN

So NO NH WP WD NY NY WH NHN KF FF KF YF KF ESE Fr OE ES eR
on DO UN SB WwW HY KH CO CO CB ANA DH FP WW NY KF SC

 

Office to immediately obtain a credit report as to the defendant in order to evaluate the
defendant’s ability to satisfy any financial obligation imposed by the Court. The defendant
also shall make full disclosure of all current and projected assets to the U.S. Probation
Office immediately and prior to the termination of the defendant’s supervised release or
probation, such disclosures to be shared with the U.S. Attorney’s Office, including the
Financial Litigation Unit, for any purpose. Finally, the defendant shall participate in the
Inmate Financial Responsibility Program to fulfill all financial obligations due and owing
under this agreement and the law.

4, AGREEMENT TO DISMISS OR NOT TO PROSECUTE

a. Pursuant to Fed. R. Crim. P. 11(c)(1)(A), the United States, at the time of
sentencing, shall dismiss the following charges: Counts 2, and 4 through 9 of the First
Superseding Indictment as to this defendant only.

b. This office shall not prosecute the defendant for any offenses committed by
the defendant, and known by the United States (as detailed in the discovery provided by
the United States to the defendant during this case), in connection with the charges in the
First Superseding Indictment.

c. This agreement does not, in any manner, restrict the actions of the United
States in any other district or bind any other United States Attorney’s Office.

a. COURT APPROVAL REQUIRED; REINSTITUTION OF PROSECUTION

a. If the Court, after reviewing this plea agreement, concludes that any
provision contained herein is inappropriate, it may reject the plea agreement and give the
defendant the opportunity to withdraw the guilty plea in accordance with Fed. R. Crim. P.
11(c)(5).

b. If the defendant’s guilty plea or plea agreement is rejected, withdrawn,
vacated, or reversed at any time, this agreement shall be null and void, the United States
shall be free to prosecute the defendant for all crimes of which it then has knowledge and
any charges that have been dismissed because of this plea agreement shall automatically

be reinstated. In such event, the defendant waives any and all objections, motions, and

she

 
 

Co Oo SY DH HN FB W YPN eR

NH Ww NH WH WH NY NH WN NO KF FRPP Pe Ee ESE eS
co ~~ BW wr BB WH NY FF OD ODO OAH DH ww SP W NY KF &

 

defenses based upon the Statute of Limitations, the Speedy Trial Act, or constitutional
restrictions in bringing later charges or proceedings. The defendant understands that any
statements made at the time of the defendant’s change of plea or sentencing may be used
against the defendant in any subsequent hearing, trial, or proceeding subject to the
limitations of Fed. R. Evid. 410.
6. WAIVER OF DEFENSES AND APPEAL RIGHTS

The defendant waives (1) any and all motions, defenses, probable cause
determinations, and objections that the defendant could assert to the indictment or
information; and (2) any right to file an appeal, any collateral attack, and any other writ or
motion that challenges the conviction, an order of restitution or forfeiture, the entry of
judgment against the defendant, or any aspect of the defendant's sentence, including the
manner in which the sentence is determined, including but not limited to any appeals under
18 U.S.C. § 3742 (sentencing appeals) and motions under 28 U.S.C. §§ 2241 and 2255
(habeas petitions), and any right to file a motion for modification of sentence, including
under 18 U.S.C. § 3582(c). This waiver shall result in the dismissal of any appeal,
collateral attack, or other motion the defendant might file challenging the conviction, order
of restitution or forfeiture, or sentence in this case. This waiver shall not be construed to
bar an otherwise-preserved claim of ineffective assistance of counsel or of “prosecutorial
misconduct” (as that term is defined by Section II.B of Ariz. Ethics Op. 15-01 (2015)).
7: DISCLOSURE OF INFORMATION

a. The United States retains the unrestricted right to provide information and
make any and all statements it deems appropriate to the U.S. Probation Office and to the
Court in connection with the case.

b. Any information, statements, documents, and evidence that the defendant
provides to the United States pursuant to this agreement may be used against the defendant

at any time.

 
Oo Oo SYN DO WA Se YW LVN

mW MM NY KN PB BK KR NR ee
oa AN nN BF WN SF oO wo wow YN KR Hh BR WH YY KF OS

 

c. The defendant shall cooperate fully with the U.S. Probation Office. Such
cooperation shall include providing complete and truthful responses to questions posed by
the U.S. Probation Office including, but not limited to, questions relating to:

(1) criminal convictions, history of drug abuse, and mental illness; and
(2) financial information, including present financial assets or liabilities
that relate to the ability of the defendant to pay a fine or restitution.
8. FORFEITURE, CIVIL, AND ADMINISTRATIVE PROCEEDINGS

a. Nothing in this agreement shall be construed to protect the defendant from
administrative or civil forfeiture proceedings or prohibit the United States from proceeding
with and/or initiating an action for civil forfeiture. Pursuant to 18 U.S.C. § 3613, all
monetary penalties, including restitution imposed by the Court, shall be due immediately
upon judgment, shall be subject to immediate enforcement by the United States, and shall
be submitted to the Treasury Offset Program so that any federal payment or transfer of
returned property the defendant receives may be offset and applied to federal debts (which
offset will not affect the periodic payment schedule). If the Court imposes a schedule of
payments, the schedule of payments shall be merely a schedule of minimum payments and
shall not be a limitation on the methods available to the United States to enforce the
judgment.

b. The defendant agrees to forfeit, and hereby forfeits, all interest in any asset
that the defendant owns or over which the defendant exercises control, directly or
indirectly, as well as any property that is traceable to, derived from, fungible with, or a
substitute for property that constitutes the proceeds of the offense(s), or which was used to

facilitate the commission of the offense(s), including the following property:

$2,978.43 in U.S. currency seized from the defendant’s person on August 16,
2018.

e, The defendant further agrees to waive all interest in any such asset in any
administrative or judicial forfeiture proceeding, whether criminal or civil, state or federal.

The defendant agrees to consent to the entry of orders of forfeiture for such property and

-6-

 
 

 

So Co SN DO OO SF WH HO

No wo NY NY NY WN ND BD ee Re Re
oOo sa DH UA BP WY NK SCO OO TORK OtlUBLUlUhULN ULC

 

waives the requirements of Federal Rules of Criminal Procedure 32.2 and 43(a) regarding
notice of the forfeiture in the charging instrument, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment. The defendant further
understands and agrees that forfeiture of the assets is appropriate and in accordance with
the applicable forfeiture statutes, which may include Title 8 U.S.C. § 1324(b), Title 18
U.S.C. §§ 924(d), 981, 982 and 2253, Title 21 U.S.C. §§ 853 and 881, and Title 28 U.S.C.
§ 2461(c).

d. Forfeiture of the defendant’s assets shall not be treated as satisfaction of any
fine, restitution, cost of imprisonment, or any other penalty this court may impose upon the
defendant in addition to forfeiture. This agreement does not preclude the United States
from instituting any civil or administrative forfeiture proceedings as may be appropriate
now or in the future.

é The defendant agrees to waive all constitutional and statutory challenges in
any manner (including direct appeal, habeas corpus, double jeopardy or any other means)
to any forfeiture imposed as a result of this guilty plea or any pending or completed
administrative or civil forfeiture actions, including that the forfeiture constitutes an
excessive fine or punishment. The defendant agrees to take all steps as requested by the
United States to pass clear title to forfeitable assets to the United States, and to testify
truthfully in any judicial forfeiture proceeding. The defendant acknowledges that all
property covered by this agreement is subject to forfeiture as proceeds of illegal conduct,
property facilitating illegal conduct, and substitute assets for property otherwise subject to
forfeiture, and that no other person or entity has a legitimate claim to these items listed.

f. The defendant agrees not to file a claim to any of the listed property in any
civil proceeding, administrative or judicial, which may be initiated. The defendant further
agrees that he/she will not contest civil, administrative or judicial forfeiture of the listed
property. The defendant agrees to waive his/her right to notice of any forfeiture proceeding
involving this property, and agrees not to file a claim or assist others in filing a claim in

that forfeiture proceeding.

 
 

 

Oo Oo SYN DW WA FP WW NY Re

NN N NY NN NN RD a
Oo UA A FF WH SF S&B wm DN DH FB WB SF OC

 

g The government reserves its right to proceed against any remaining assets
not identified either in this agreement or in any civil actions which are being resolved along
with this plea of guilty, including any property in which the defendant has any interest or
control, if said assets, real or personal, tangible or intangible were involved in the
offense(s).

h. The defendant hereby waives, and agrees to hold the government and its
agents and employees harmless from any and all claims whatsoever in connection with the
seizure, forfeiture, and disposal of the property described above. Without limitation, the
defendant understands and agrees that by virtue of this plea of guilty, the defendant will
waive any rights or cause of action that the defendant might otherwise have had to claim
that he/she is a “substantially prevailing party” for the purpose of recovery of attorney fees
and other litigation costs in any related civil forfeiture proceeding pursuant to 28 U.S.C. §
2465(b)(1).

9. ELEMENTS
Conspiracy to Export Defense Articles Without a License

To prove the crime of Conspiracy to Export Defense Articles Without a License in
violation of 18 U.S.C. § 371, 22 U.S.C. § 2778, and 22 C.F.R. 121.1 and 127.1, the
Government must prove the following elements beyond a reasonable doubt:

L. Beginning in or about May 2018, and continuing until on or about August
16, 2018, in the District of Arizona and elsewhere, there was an agreement between two or
more persons to commit the crime of exporting defense articles without a license;

zi The defendant became a member of the conspiracy knowing that one of its
objects was to commit the crime of exporting defense articles without a license and
intending to help accomplish it; and,

3. The defendant committed at least one overt act for the purpose of carrying
out the conspiracy.

The elements of exporting defense articles without a license in violation of 22

U.S.C. § 2778, and 22 C.F.R. 121.1 and 127.1, the object of the Conspiracy, are as follows:

--

 
oOo ©& SJ DW A SP WH WO &

mW NM NY NY KN NH KH BD DR a i
oo aD OT Hh SF WH NY KF CO DO Te TKN DO He Se DH YY KS CS

 

lL. The defendant exported, attempted to export, or caused to be exported from
the United States a defense article listed on the United States Munitions List or a
technology relating to a defense article on the United States Munitions List;

Be The defendant did not obtain a license or written approval for the export from
the United States Department of State, Directorate of Defense Trade Controls; and

3. The defendant did such acts willfully.
10. FACTUAL BASIS

a. The defendant admits that the following facts are true and that if this matter
were to proceed to trial the United States could prove the following facts beyond a

reasonable doubt:

Beginning in or before May 2018, and continuing until on or about August
16, 2018, I, Jian Zhang, conspired with Kevin Cassidy (“Cassidy”), and other
individuals who resided in the People’s Republic of China, to purchase six
M-320 grenade launchers, two M-4 assault rifles, and two Carl Gustaf M-4
recoilless rifles in the United States and export the firearms to China, without
obtaining the required export license from the United States Department of
State, Directorate of Defense Trade Controls (DDTC). I knew during the
conspiracy that a license from the DDTC was necessary to export these
firearms to China because they all are designated as defense articles on the
United States Munitions List.

After I discussed with Cassidy my Chinese clients’ desires to obtain firearms
from the United States, on or about May 7, 2018, Cassidy contacted a
firearms export company in the United States and requested information on
purchasing those firearms for export. That company referred Cassidy to an
individual in Arizona who Cassidy and I believed was engaged in the
business of exporting firearms. I subsequently learned through discovery
that this individual was an undercover law enforcement agent (the “UC”).
Starting on May 11, 2018, Cassidy had multiple conversations with the UC
about purchasing certain firearms in the United States and exporting them to
me in China.

I personally communicated directly with the UC via an internet-based
messaging application on or about May 29, 2018, at which time I sent the
UC a list of firearms that I was interested in obtaining for my clients. At that
time, I told the UC that J was aware United States law would prevent me
from obtaining the requisite export license to export the firearms to China.

-9-

 
 

oO Oo SYD DW A HF WD HNO e&

oO NM NHN KL NY NY NR RO ea ea i
oOo nN DBO UN SB WH NY KF OD oO CO AHN DH UH FP WY LH KS OS

 

On June 5, 2018, Cassidy and I met with the UC in Phoenix, Arizona. During
the meeting, I confirmed with the UC that I wanted to purchase and export
to China six M-320 grenade launchers, two M-4 assault rifles, and one Carl
Gustaf M-4 recoilless rifle. After again acknowledging at the meeting that,
under United States law, I would not be able to obtain an export license from
the DDTC, I asked the UC to disassemble the firearms and smuggle them in
separate packages to China. I agreed to pay the UC $75,000, which included
both payment for the firearms as well as a smuggling fee. I took photographs
of the firearms that the UC showed me and transmitted those photographs to
my clients in China.

On June 12, 2018, I sent the UC a written contract. The written contract
reflected the terms of our verbal agreement made at the June 5 meeting. On
or about June 13, 2018, I sent the UC $4,010.00 via PayPal from China to a
bank account in Arizona as a partial payment for the firearms.

Prior to July 14, 2018, I learned that I had another client in China who wanted
to obtain a Carl Gustaf M-4 recoilless rifle. On or about July 14, 2018, I
communicated with the UC and asked how much the UC would charge me
to export an additional Carl Gustaf M-4 recoilless rifle. I agreed to pay an
additional $37,500, which included payment for the second Carl Gustaf M-4
rifle and a $12,500 smuggling fee.

Between on or about July 6, 2018, and on or about August 16, 2018, I made
multiple wire transfers to send from China to the UC’s bank account in
Phoenix, Arizona, approximately $102,187.79. These wire transfers were
payment to the UC for the six M-320 grenade launchers, two M-4 assault
rifles, and two Carl Gustaf M-4 recoilless rifles.

On August 16, 2018, I traveled from China to Phoenix, Arizona, in part, to
complete the firearms transaction. While in Phoenix, I planned to meet with
the UC, see the firearms I had purchased, and oversee the UC’s packaging
and shipment of the firearms to China. When I arrived in Phoenix, Arizona,
I possessed $2,978.43 in U.S. currency, some or all of which I planned to
give to the UC to complete payment for the firearms.

At no time between May 2018 and August 16, 2018, did I, or any of my

coconspirators, obtain a license or written approval for the export of the
firearms from the DDTC.

-10-

 
 

Oo Oo SN BO WO Se WY HH

my NY NY NY NY NY NY NY NO FE FFE Re Ee Ee OO ER
eo aA UW SB wD SF SG oO wm IT ONO BR OH DH BS Ss

 

b. The defendant shall swear under oath to the accuracy of this statement and,
if the defendant should be called upon to testify about this matter in the future, any
intentional material inconsistencies in the defendant’s testimony may subject the defendant
to additional penalties for perjury or false swearing, which may be enforced by the United
States under this agreement.

APPROVAL AND ACCEPTANCE OF THE DEFENDANT

This agreement has been read to me in Mandarin, and I have carefully reviewed
every part of it with my attorney. I understand it and I voluntarily agree to it.

I have discussed the case and my constitutional and other rights with my attorney.
I understand that by entering my plea of guilty I shall waive my rights to plead not guilty,
to trial by jury, to confront, cross-examine, and compel the attendance of witnesses, to
present evidence in my defense, to remain silent and refuse to be a witness against myself
by asserting my privilege against self-incrimination, all with the assistance of counsel, and
to be presumed innocent until proven guilty beyond a reasonable doubt.

I agree to enter my guilty plea as indicated above on the terms and conditions set
forth in this agreement.

I have been advised by my attorney of the nature of the charges to which I am
entering my guilty plea. I have further been advised by my attorney of the nature and range
of the possible sentence and that my ultimate sentence shall be determined by the Court
after consideration of the advisory Sentencing Guidelines.

My guilty plea is not the result of force, threats, assurances, or promises, other than
the promises contained in this agreement. I voluntarily agree to the provisions of this
agreement and I agree to be bound according to its provisions.

I understand that if I am granted probation or placed on supervised release by the
Court, the terms and conditions of such probation/supervised release are subject to
modification at any time. I further understand that if | violate any of the conditions of my

probation/supervised release, my probation/supervised release may be revoked and upon

~ UL =

 
oO CoO SN DBD OF BP WW YO =

oon KN UN SP WY NY KF OD CO Fe AIHN DBD oe FS WY NYO KS CSC

 

such revocation, notwithstanding any other provision of this agreement, I may be required
to serve a term of imprisonment or my sentence otherwise may be altered.

This written plea agreement, and any written addenda filed as attachments to this
plea agreement, contain all the terms and conditions of the plea. Any additional
agreements, if any such agreements exist, shall be recorded in a separate document and
may be filed with the Court under seal; accordingly, additional agreements, if any, may not
be in the public record.

I further agree that promises, including any predictions as to the Sentencing
Guideline range or to any Sentencing Guideline factors that will apply, made by anyone
(including my attorney) that are not contained within this written plea agreement, are null
and void and have no force and effect.

I am satisfied that my defense attorney has represented me in a competent manner.

I fully understand the terms and conditions of this plea agreement. I am not now
using or under the influence of any drug, medication, liquor, or other intoxicant or
depressant that would impair my ability to fully understand the terms and conditions of this
plea agreement.

ade Foy) JIAN ZHANG
/

Date / ~ JIAN ZHANG
Defendant

 

 

APPROVAL OF DEFENSE COUNSEL

I have discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of Fed. R. Crim. P. 11, the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea including the maximum statutory sentence possible. I have further
discussed the concept of the advisory Sentencing Guidelines with the defendant. No
assurances, promises, or representations have been given to me or to the defendant by the

United States or any of its representatives that are not contained in this written agreement.

-: [2 =

 
Oo © SYN WB Wn SP WH PPO =

NM pO NY BH HO HN KR BR RD Rm RR ee ee
oN AW A Bk WN FH CO we KN DH FB HN YE OS

I concur in the entry of the plea as indicated above and that the terms and conditions set
forth in this agreement are in the best interests of my client. I agree to make a bona fide
effort to ensure that the guilty plea is entered in accordance with all the requirements of

Fed. R. Crim. P. 11.

I translated or had translated this agreement from English into Mandarin to the

defendant on the PP vol aay of IVE (tn bee  20_1G

 

 

 

£ /e / L 2/ (— bereper Geter i
Date’ 7 CAMERON A. MORGA

Attorney for Defendant

APPROVAL OF THE UNITED STATES
I have reviewed this matter and the plea agreement. I agree on behalf of the United
States that the terms and conditions set forth herein are appropriate and are in the best
interests of justice.
MICHAEL BAILEY

United States Atto
District of Arizon.

 
     
 

 

 

Lan bo
Daté /

TOD hy Ah ON
Assistant United States Attorney

ACCEPTANCE BY THE COURT

 

 

Date HONORABLE MICHAEL T. LIBURDI
United States District Judge

= [gs

 
